EXHIBIT 4.4 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of August 6, 2007, among Deep Down, Inc., a Nevada corporation (the "Company"), and Prospect Capital Corporation, a Maryland corporation ("Holder"). WITNESSETH: WHEREAS, the Company has agreed to issue Holder a Warrant ("Warrant") to acquire Four Million Nine Hundred Sixty Thousand Five Hundred Eighty Five (4,960,585) shares (the "Shares") of the common stock, par value $0.001 per share, of the Company (the "Common Stock"); WHEREAS, the Company has agreed to grant Holder certain registration rights in connection with the Shares (the "Registration Rights"); WHEREAS, concurrent with the execution of this Agreement, Holder or its affiliate has entered into the Credit Agreement (as defined below) with the Company; WHEREAS, Holder and/or its affiliate has required that Company enter into this Agreement to evidence the grant of Registration Rights and as a condition to Holder's entering into the Credit Agreement with the Company; WHEREAS, the Company believes its issuance of the Warrant and entering into the Credit Agreement will be beneficial to the Company; and WHEREAS, in consideration of Holder's and/or its affiliate's execution of the Credit Agreement, the Company is willing to grant Holder the Registration Rights provided for herein; NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set forth, and for other good and valuable consideration, the parties hereby agree as follows: ARTICLE I. REGISTRABLE STOCK Section 1.1 Registrable Securities. For purposes of this Agreement, "Registrable Securities" means the Shares and all shares of the Common Stock now or hereafter owned and held by Holder or a permitted transferee of a Holder (collectively, the "Holders").
